Title: From Thomas Jefferson to Joseph Prentis, 6 May 1803
From: Jefferson, Thomas
To: Prentis, Joseph


          
            Dear Sir 
                     
            Washington May 6. 1803.
          
          Your favor of the 29th. was recieved last night. what followed after I had the pleasure of seeing you at Monticello, so compleatly covered the whole ground of difference, as to supersede the partial affect of the letter I gave you. altho’ I have no doubt that an affair of five & thirty years standing, explained 15. years ago & dormant ever since, must have been so suddenly excited by party [enmity] in others towards me, and by a desire in them to make an honest man, with far different views, an instrument of their personal & party vengeance, without any regard to his happiness, which they have [mortified] by their publications. yet I must say in justice to the gentleman alluded to in your letter, & who was the sole intermediary of the accomodation, that he shewed a sincere desire to affect that accomodation, and carefully avoided the producing difficulties by the manner of asking, where the matter presented none. he only desired that I would say in a letter addressed to his friend, what I had said before to another, & then repeated to him verbally. the letter last written to me, & alluded to in your letter, was answered by me without delay, but suffered some accidental delay by the post. I have seen, Sir, with a just sensibility the friendly & well intended interest you have been so good as to take in this business, and acknolege it with sincerity. desirous that no vestige of it may remain on earth to be raised up hereafter, I will pray you to burn now this letter, as I hope in time will be done with every other which has been written on the subject. the difference is understood to be finally closed: but nothing has been said about future intercourse. that must depend on the feelings of the other party solely. Accept my friendly salutations & assurances of high respect & esteem.
          
            Th: Jefferson
          
        